NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SIOKAPESI ANAUKIMOANA                           No.    18-71717
VILINGIA, AKA Siokapesi Hola,
                                                Agency No. A088-771-044
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Siokapesi Anaukimoana Vilingia, a native and citizen of Tonga, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Mohammed


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Vilingia’s untimely motion

to reopen based on ineffective assistance of counsel where she failed to establish

prejudice from the allegedly deficient performance of her former attorney. See 8

U.S.C. § 1229a(c)(7)(C)(i); Mohammed, 400 F.3d at 793 (requiring prejudice to

state valid claim of ineffective assistance of counsel); see also Lona v. Barr, 958

F.3d 1225, 1230 (9th Cir. 2020) (“[E]quitable tolling is available where, despite all

due diligence, the party invoking the doctrine is unable to obtain vital information

bearing on the existence of the claim.” (citation and internal quotation marks

omitted)). To the extent Vilingia contends the BIA erred in its analysis of

her motion, we reject the contention as unsupported by the record.

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   18-71717